DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20180293454) in view of Revaud et al. (“EpicFlow: Edge-Preserving Interpolation of Correspondences for Optical Flow”, the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, pp. 1164-1172).

As to claim 1, Xu discloses a method of processing encoded video data to determine coded motion information available to a video coder (FIGS. 1-3; see [0014], An optical flow estimation system 110 is shown as being configured to receive two image frames, 102 and 104, and to generate an estimated optical flow field 120. The image frames may be provided by any suitable imaging source including, for example, a camera, a video camera, a scanner, or a database of images [note that these image frames include encoded/decoded image frames]), comprising the steps of incorporating information derived from coded video frames in the encoded video data to perform an interpolation of coded motion vectors, referred to as motion seeds, in order to obtain a motion description (FIGS. 1-3, estimated optical flow field 120; note that the image frames 102-104 are encoded/decoded image frames per [0014] since they are provided by a database of images), wherein said coded motion vectors are derived from coded block motion (see FIG. 2; note that since the image frames 102-104 are encoded/decoded image frames per [0014], motion vectors derived from frames 102-104 are coded motion vectors derived from coded block motion).
Although Xu fails to explicitly disclose that the incorporated information includes edge information, that the interpolation includes an edge-sensitive interpolation and that the motion description includes a dense motion description, Xu suggests using Edge-Preserving Interpolation of Correspondences (EpicFlow) (see [0025], In some embodiments, interpolation may be performed using Edge-preserving Interpolation of Correspondences for Optical Flow (EpicFlow)) which incorporates edge information derived from video frames to perform an edge-sensitive interpolation of motion vectors to obtain a dense motion description as taught by Revaud (Revaud; FIG. 3; see page 1166, last paragraph of section 3.2; page 1170, last paragraph of section 5.2; see abstract).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skills in the art to modify Xu using Revaud’s teachings to include incorporating edge information derived from the coded video frames to perform an edge-sensitive interpolation of the coded motion vectors to obtain a dense motion description in order to obtain accurate estimation of optical flow using Edge-Preserving Interpolation of Correspondences (EpicFlow), since EpicFlow is fast and robust to large displacements (Revaud; Abstract, Introduction and Conclusion).

As to claim 2, the combination of Xu and Revaud further discloses where motion seed locations are identified on a target frame (Xu; FIG. 2), each motion seed carrying motion derived from coded block motion (Xu; FIG. 2), and the interpolation process results in a dense motion description that is formed at the target frame (Xu; FIG. 2, estimated optical flow field 120).

As to claim 3, the combination of Xu and Revaud further discloses where the dense motion description information consist of P = 1 motion vector for each interpolated location, describing correspondences between the target frame at that location and a reference frame (XU; FIG. 2).

As to claim 8, the combination of Xu and Revaud further discloses where the interpolation method is the one used in the edge preserving interpolation of correspondences (EPIC) (Revaud; FIG. 3; see Abstract), furthermore where the edge information is estimated using a structured edge detector (SED) (Revaud; FIG. 3; see page 1166, last paragraph of section 3.2; page 1170, last paragraph of section 5.2), and a locally affine interpolation method that is driven by “geodesic” weights that arise from edge information (Revaud; page 1166, Locally-weighted affine (LA) estimation in section 3.1 and last paragraph of section 3.2; page 1170, last paragraph of section 5.2).

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20180293454) in view of Revaud et al. (“EpicFlow: Edge-Preserving Interpolation of Correspondences for Optical Flow”, the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, pp. 1164-1172) further in view of Kokaram et al. (US 20140294320).

As to claim 22, the combination of Xu and Revaud fails to explicitly disclose where said coded block is sub-partitioned into multiple smaller blocks, each smaller block being assigned a motion vector from the original coded block motion, and where the resulting smaller blocks and their motion vectors are used to establish seed locations and the associated motion seeds for interpolation.
However, Kokaram teaches where said coded block is sub-partitioned into multiple smaller blocks (FIG. 3 and [0041], blocks 340), each smaller block being assigned a motion vector from the original coded block motion (see FIG. 11, step 1110 and [0045]), and where the resulting smaller blocks and their motion vectors are used to establish seed locations and the associated motion seeds for interpolation (see [0078], estimating motion fields between the interpolated frame 800 at t+.DELTA. and the input frame 810 at t, and between the interpolated frame 800 at t+.DELTA. and the input frame 812 at t+1; see [0101], the hit list for the interpolated frame 800 at t+.DELTA. may be generated using motion fields d.sub.t,, d.sub.t+1; see also [0107], [0120], and [0128]).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skills in the art to modify the combination of Xu and Revaud using Kokaram’s teachings to include where said coded block is sub-partitioned into multiple smaller blocks, each smaller block being assigned a motion vector from the original coded block motion, and where the resulting smaller blocks and their motion vectors are used to establish seed locations and the associated motion seeds for interpolation in order to provide temporal and spatial frame interpolation using motion fields (Kokaram; [0002], [0005], [0107]).

ADDITIONAL REJECTION

Claims 1-3, 8 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kokaram et al. (US 20140294320) in view of Revaud et al. (“EpicFlow: Edge-Preserving Interpolation of Correspondences for Optical Flow”, the IEEE Conference on Computer Vision and Pattern Recognition (CVPR), 2015, pp. 1164-1172).

As to claim 1, Kokaram discloses a method of processing encoded video data to determine coded motion information available to a video coder (FIGS. 10-11; see [0078], estimating motion fields between the interpolated frame 800 at t+.DELTA. and the input frame 810 at t, and between the interpolated frame 800 at t+.DELTA. and the input frame 812 at t+1; see [0041], a video stream 300 for use in encoding, decoding, frame interpolation, or any combination thereof, in accordance with implementations of this disclosure. A video stream 300, such as a video stream captured by a video camera or a video stream generated by a computing device, may include a video sequence 310 [i.e. video sequence 310 includes encoded/decoded video data]), comprising the steps of incorporating information derived from coded video frames in the encoded video data to perform an interpolation of coded motion vectors, referred to as motion seeds, in order to obtain a dense motion description (FIG. 11, steps 1110-1120; see [0107], motion fields may be computed between frame pairs t, t-1; t, t+1; t+1, t; t+1, t+2 … optic flow motion estimation; see [0120], Estimating global motion of the new estimate for the interpolated motion field may include using a global motion estimation method based on using dense motion flow), wherein said coded motion vectors are derived from coded block motion (see [0107], motion may be generated for input frames at 1110. For example, motion fields may be computed between frame pairs t, t-1; t, t+1; t+1, t; t+1, t+2; note that since video sequence 310 includes encoded/decoded video data per [0041], motion vectors derived from input frames are coded motion vectors derived from coded block motion).
Kokaram fails to explicitly disclose that the incorporated information includes edge information and that the interpolation includes an edge-sensitive interpolation. 
However, Revaud teaches incorporating edge information derived from video frames to perform an edge-sensitive interpolation of motion vectors to obtain a dense motion description (FIG. 3; see page 1166, last paragraph of section 3.2; page 1170, last paragraph of section 5.2; see abstract).
At the time before the effective filing date of the claimed invention, it would have been obvious to one of the ordinary skills in the art to modify Kokaram using Revaud’s teachings to include incorporating edge information derived from the coded video frames to perform an edge-sensitive interpolation of the coded motion vectors in order to obtain accurate estimation of optical flow using Edge-Preserving Interpolation of Correspondences (EpicFlow), since EpicFlow is fast and robust to large displacements (Revaud; Abstract, Introduction and Conclusion).

As to claim 2, the combination of Kokaram and Revaud further discloses where motion seed locations are identified on a target frame (Kokaram; FIG. 10), each motion seed carrying motion derived from coded block motion (Kokaram; FIG. 10), and the interpolation process results in a dense motion description that is formed at the target frame (Kokaram; see [0107], [0120]).

As to claim 3, the combination of Kokaram and Revaud further discloses where the dense motion description information consist of P = 1 motion vector for each interpolated location, describing correspondences between the target frame at that location and a reference frame (Kokaram; FIG. 10).

As to claim 8, the combination of Kokaram and Revaud further discloses where the interpolation method is the one used in the edge preserving interpolation of correspondences (EPIC) (Revaud; FIG. 3; see Abstract), furthermore where the edge information is estimated using a structured edge detector (SED) (Revaud; FIG. 3; see page 1166, last paragraph of section 3.2; page 1170, last paragraph of section 5.2), and a locally affine interpolation method that is driven by “geodesic” weights that arise from edge information (Revaud; page 1166, Locally-weighted affine (LA) estimation in section 3.1 and last paragraph of section 3.2; page 1170, last paragraph of section 5.2).

As to claim 22, the combination of Kokaram and Revaud further discloses where said coded block is sub-partitioned into multiple smaller blocks (Kokaram; FIG. 3 and [0041], blocks 340), each smaller block being assigned a motion vector from the original coded block motion (Kokaram; see FIG. 11, step 1110 and [0045]), and where the resulting smaller blocks and their motion vectors are used to establish seed locations and the associated motion seeds for interpolation (Kokaram; see [0078], estimating motion fields between the interpolated frame 800 at t+.DELTA. and the input frame 810 at t, and between the interpolated frame 800 at t+.DELTA. and the input frame 812 at t+1; see [0101], the hit list for the interpolated frame 800 at t+.DELTA. may be generated using motion fields d.sub.t,, d.sub.t+1; see also [0107], [0120], and [0128]).

Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed on 10/13/2022 have been fully considered but they are not persuasive. 
Applicant argues at pages 5-6 that Xu combined with Revaud does not teach the elements in claim 1 of processing encoded video data [and] deriving edge information from coded video frames because Xu is applied to original images not to encoded images. The examiner respectfully disagrees. Firstly, Applicant should note that his disclosure is directed to decoded frames (see FIGS. 1-8 and corresponding description), and thus the claimed “A method of processing encoded video data to determine coded motion information available to a video coder, comprising the steps of incorporating edge information derived from coded video frames in the encoded video data” is not performed on encoded images as argued by the Applicant but on decoded images. Secondly, Applicant totally ignored the images frames received from database of images disclosed by Xu and which were relied upon by the examiner as the decoded frames but instead focused his arguments on images from a camera. Xu discloses in [0014], The image frames may be provided by any suitable imaging source including, for example, a camera, a video camera, a scanner, or a database of images, or any other suitable source. Images from databases are encoded/decoded images. Therefore, based on [0014] of Xu, frames 102 and 104 of FIGS. 1-2 are decoded frames received from database of images and Xu generates an estimated optical flow field 120 using decoded frames 102 and 104. Xu disclose in [0025], In some embodiments, interpolation may be performed using Edge-preserving Interpolation of Correspondences for Optical Flow (EpicFlow)) which is a well-known technique of incorporating edge information derived from video frames to perform an edge-sensitive interpolation of motion vectors to obtain a dense motion description. Revaud is used to teach Edge-preserving Interpolation of Correspondences for Optical Flow (EpicFlow)). Therefore, the combination of Xu and Revaud discloses processing encoded video data [and] deriving edge information from coded video frames.
Applicant argues at pages 6-7, that Xu combined with Revand fails to teach at least “the steps of incorporating edge information derived from coded video frames in the encoded video data to perform an edge- sensitive interpolation of coded motion vectors.” Applicant specifically argues that Xu fails to teach, suggest, or make obvious “coded motion vectors ... derived from coded block motion” because block coding is not a part of the process taught by Xu. The examiner respectfully disagrees. First, Applicant should note that no block coding is claimed. The claimed invention is directed to applying EPIC on decoded frames. As shown in FIGS. 1-8 of Applicant’s disclosure, the coded block motion is motion from decoded frames and motion vectors from the decoded frames are coded motion vectors which are determined using EPIC. Therefore, “coded block motion” encompasses motion from decoded frames. Second, Xu and Revaud discloses applying EPIC on decoded frames. Xu discloses in [0014] and FIG. 2 generating an estimated optical flow field 120 using decoded frames 102 and 104, wherein flow vectors V1 … VN are derived based on motion from decoded frames. Xu further discloses in [0025], using Edge-preserving Interpolation of Correspondences for Optical Flow (EpicFlow) and Revaud teaches the EpicFlow technique. Therefore, the combination of Xu and Revaud discloses “the steps of incorporating edge information derived from coded video frames in the encoded video data to perform an edge- sensitive interpolation of coded motion vectors.”
Applicant argues, at pages 7-10, that Despite mentioning “optical flow methods”, Kokaram at no stage teaches performing interpolation to obtain a dense motion description, i.e., sparse to dense interpolation. First, Applicant notes that claim 1 requires an “edge-sensitive interpolation” which provides a sparse-to-dense interpolation. Not all optical flow methods relate to sparse-to-dense interpolation. The examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). First, dense motion description is optical flow. Second, Kokaram discloses computing motion fields [including using optical flow per [0107]] in frame interpolation which is one of the areas of application of the claimed invention according to Applicant’s disclosure. Kokaram discloses in [0107] motion may be generated for input frames at 1110. For example, motion fields may be computed between frame pairs t, t-1; t, t+1; t+1, t; t+1, t+2. Any motion estimation (prediction) process can be used, such as block matching or optic flow motion estimation. Revaud teaches incorporating edge information derived from video frames to perform an edge-sensitive interpolation of motion vectors to obtain a dense motion description. One of ordinary skills in the art would see the benefit of performing an edge-sensitive interpolation of motion vectors to obtain a dense motion description since it would allow to obtain accurate estimation of optical flow using Edge-Preserving Interpolation of Correspondences (EpicFlow) and since EpicFlow is fast and robust to large displacements. Therefore, the combination of Kokaram and Revaud discloses performing interpolation to obtain a dense motion description, i.e., sparse to dense interpolation.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOUBACAR ABDOU TCHOUSSOU whose telephone number is (571)272-7625. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 5712727331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOUBACAR ABDOU TCHOUSSOU/Primary Examiner, Art Unit 2482